TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-22-00502-CV



                                       A. G., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee


            FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
     NO. C210047CPS, THE HONORABLE ELIZABETH WATKINS, JUDGE PRESIDING



                ORDER AND MEMORANDUM OPINION


PER CURIAM

              Appellant A.G. (Mother) appeals from the trial court’s order, following a bench

trial, terminating her parental rights to her child E.G., born May 13, 2021 (Daughter). Mother’s

court-appointed counsel has filed a motion to withdraw and an Anders brief concluding that the

appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967); In re

P.M., 520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam) (approving use of Anders procedure in

appeals from termination of parental rights because it “strikes an important balance between the

defendant’s constitutional right to counsel on appeal and counsel’s obligation not to prosecute

frivolous appeals” (citations omitted)).   However, for reasons that we explain below, we

conclude that the appeal contains at least one non-frivolous issue for appeal, specifically, the

possible denial of Mother’s right to counsel in the proceedings below. Accordingly, we will
abate this appeal and remand to the trial court for the appointment of new counsel to brief that

and any other issues that new counsel determines to be meritorious.


Timeliness of notice of appeal

                As a preliminary matter, we must address the timeliness of A.G.’s notice of

appeal. The trial court signed its order terminating Mother’s parental rights on July 5, 2022,

making Mother’s notice of appeal due on July 25, 2022. See Tex. Fam. Code § 263.405(a) (“An

appeal of a final order rendered under this subchapter is governed by the procedures for

accelerated appeals in civil cases under the Texas Rules of Appellate Procedure.”); Tex. R. App.

P. 26.1(b) (requiring notice of appeal in accelerated appeal to be filed within 20 days after

judgment or order is signed). We may extend the time to file the notice of appeal if, within

fifteen days after the deadline for filing the notice of appeal, the appellant files in the trial court

the notice of appeal and files in the appellate court a motion for extension of time. See Tex. R.

App. P. 26.3.

                The fifteen-day extension deadline in this case was August 9, 2022.                On

August 12, 2022, Mother’s court-appointed counsel filed a notice of appeal with the trial court

and, on August 18, filed with this Court a Rule 26.3 motion for extension of time to file the

notice of appeal. Thus, both Mother’s notice of appeal and her motion for extension of time

were untimely, which would ordinarily require us to dismiss Mother’s appeal. See In re K.A.F.,

160 S.W.3d 923, 927 (Tex. 2005) (providing that “in an accelerated appeal, absent a rule 26.3

motion, the deadline for filing a notice of appeal is strictly set at twenty days after the judgment

is signed, with no exceptions”); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[O]nce

the period for granting a motion for extension of time under Rule [26.3] has passed, a party can


                                                  2
no longer invoke the appellate court’s jurisdiction.”). However, this case presents highly unusual

circumstances that compel us, as a matter of due process and fundamental fairness, to grant

Mother her right to appeal.

               At the conclusion of the final hearing, held via Zoom, the trial court advised

Mother, who was in jail at the time and who had not been represented by counsel at any point in

the proceedings below, that she had a right to appeal. After the trial court announced its ruling

terminating her parental rights, Mother informed the trial court that she wanted to appeal. The

trial court briefly inquired into Mother’s financial status and then advised her that it would

appoint her appellate counsel that day:



       [Mother]:      So, my rights are terminated?


       [The Court]: Yes, ma’am. That is what the ruling is today.


       [Mother]:      Okay. So, can I appeal it?


       [The Court]: You can appeal it. Do you wish to appeal it?


       [Mother]:      Yes.


       [The Court]: All right. [Mother], do you own any property?


       [Mother]:      No.


       [The Court]: Do you have any savings or any other way to retain an attorney?


       [Mother]:      No.


       [The Court]: All right. The Court will appoint you an appellate attorney today

                                                3
                      who will be getting in contact with you about how to get that
                      started. Okay?


       [Mother]:      Okay.


       [The Court]: Thank you.


               The trial court did not appoint Mother an attorney that day. Instead, the trial court

appointed counsel for Mother on August 8, 2022, well beyond the twenty-day deadline for filing

her notice of appeal and one day before the expiration of the fifteen-day deadline for filing a

Rule 26.3 motion for extension of time. Making matters worse, counsel did not receive the order

appointing him to represent Mother until after the fifteen-day deadline had expired. In his Rule

26.3 motion, which was unopposed by the Department, counsel explained,



       Respondent mother’s appellate attorney was appointed on August 8, 2022, and he
       received the order appointing him as the Respondent mother’s appellate attorney
       on August 11, 2022. After receiving the Order Appointing Appellate Attorney Ad
       Litem for Respondent Mother for Purpose of Appeal, Respondent’s appellate
       attorney review[ed] the trial court’s records and discovered that a notice of appeal
       had not been filed. Once Respondent mother’s appellate attorney discovered that
       the notice of appeal was not filed, Respondent mother’s appellate attorney
       immediately filed a notice of appeal with the trial court.


               After receiving the motion for extension of time, we asked counsel to provide a

response explaining how this Court might exercise jurisdiction over this appeal. In his response,

counsel noted that Mother had told the trial court at the final hearing that she wanted to appeal,

and counsel asked that we consider Mother’s oral request to appeal as her formal notice of appeal

or, in the alternative, extend Mother’s time to file her notice of appeal and to exercise our




                                                 4
jurisdiction in this case “due to [the] failure of the trial court to appoint [Mother] a court

appointed attorney until after the deadline to file a Notice of Appeal in her case.”

               Under the unique circumstances of this case, we agree that Mother’s request to

appeal, which she communicated to the trial court in a timely manner, should not be denied here,

even though her written notice of appeal was untimely. Both the United States and Texas

Constitutions provide that no person shall be deprived of “life, liberty, or property” without due

process of law. See U.S. Const. amend. XIV; Tex. Const. art. I, § 19; see also University of Tex.

Med. Sch. at Hous. v. Than, 901 S.W.2d 926, 929 (Tex. 1995) (“While the Texas Constitution is

textually different in that it refers to ‘due course’ rather than ‘due process,’ we regard these terms

as without meaningful distinction.”). “The phrase ‘due process,’ although incapable of precise

definition, expresses the requirement of fundamental fairness.” In re B.L.D., 113 S.W.3d 340,

352 (Tex. 2003) (citing Lassiter v. Department of Social Servs., 452 U.S. 18, 24 (1981)). “What

fundamental fairness requires in a particular situation is determined by ‘considering any relevant

precedents and then . . . assessing the several interests that are at stake.’” Id. (quoting Lassiter,

452 U.S. at 25).

               The interests at stake here include “the fundamental right of parents to make

decisions concerning the care, custody, and control of their children.” Troxel v. Granville,

530 U.S. 57, 65–66 (2000). “The fundamental liberty interest of natural parents in the care,

custody, and management of their child does not evaporate simply because they have not been

model parents or have lost temporary custody of their child to the State.” Santosky v. Kramer,

455 U.S. 745, 753 (1982). Throughout court proceedings to terminate parental rights, “parents

retain a vital interest in preventing the irretrievable destruction of their family life,” and “persons

faced with forced dissolution of their parental rights have a more critical need for procedural

                                                  5
protections than do those resisting state intervention into ongoing family affairs.” Id. Thus,

when the State seeks to terminate parental rights, “it must provide the parents with

fundamentally fair procedures.” Id. at 753–54.

               In Texas, those procedures include appellate review of trial court rulings

terminating parental rights. See Tex. Fam. Code § 263.405(a) (providing for appellate review of

final orders terminating parental rights). “Not only must a parent be allowed to appeal the

termination of his or her parental rights, but that appeal must be meaningful.” In re S.K.A.,

236 S.W.3d 875, 890 (Tex. App.—Texarkana 2007, pet. denied) (citing Douglas v. California,

372 U.S. 353, 358 (1963)). A meaningful appeal often requires the assistance of counsel. See

Douglas, 372 U.S. at 355–56. An appeal may be nothing more than a “meaningless ritual” in the

absence of counsel who can provide an “examination into the record, research of the law, and

marshalling of arguments on [a parent’s] behalf.” Id. at 358. To safeguard a parent’s right to a

meaningful appeal, the Texas Legislature has provided for the right of an indigent parent to

appointed counsel on appeal. See In re P.M., 520 S.W.3d 24, 26 (Tex. 2016) (per curiam) (citing

Tex. Fam. Code §§ 107.013(a)(1), (e), 107.016(2)); S.K.A., 236 S.W.3d at 891. The statutory

right to counsel “necessarily includes the right to effective assistance of counsel” as a matter of

due process. In re M.S., 115 S.W.3d 534, 550 (Tex. 2003); see In re H.R.M., 209 S.W.3d 105,

111 (Tex. 2006) (summarizing requirements for proving ineffective assistance of counsel in

cases involving termination of parental rights). The untimely appointment of counsel can result

in counsel providing ineffective assistance, which deprives a parent of due process. See In re

B.G., 317 S.W.3d 250, 258 (Tex. 2010); In re J.O.A., 283 S.W.3d 336, 343–44 (Tex. 2009).

               That is what happened here. After the trial court advised Mother that she had a

right to appeal, Mother informed the trial court that she wanted to exercise that right. The trial

                                                 6
court then determined that Mother was entitled to appointed counsel for that purpose and told

Mother that it would appoint her counsel that day. However, the trial court did not appoint

counsel for Mother until after the deadline for filing a notice of appeal had passed and one day

before the deadline for filing a motion for extension of time. Moreover, appointed counsel did

not receive notice of his appointment until after the deadline for filing the motion for extension

of time had passed, which prevented counsel from timely filing Mother’s notice of appeal.

               To deny Mother her right to appeal under these circumstances would amount to a

denial of due process in a case where Mother’s fundamental and constitutionally protected

parental rights are at stake. We will not permit that denial here. Although we are cognizant of

Texas Supreme Court precedent prohibiting the filing of a notice of appeal after the fifteen-day

extension window has closed, see In re K.A.F., 160 S.W.3d at 927; Verburgt, 959 S.W.2d at 617,

we are also aware of Texas Supreme Court precedent concluding that procedures to expedite

termination proceedings “must yield to due process,” see In re E.R., 385 S.W.3d 552, 555, 562,

567 (Tex. 2012) (explaining, in case involving “a strict six-month deadline to challenge a

termination judgment following citation by publication,” that “due process prevails over a state

law time limit, even one imposed on challenges to termination of parental rights or adoptions”

and that interest of child and Department in “finality cannot trump a parent’s constitutional right

to be heard”); B.G., 317 S.W.3d at 358 (concluding in case involving untimely filing of

statement of appellate points that “late filing should not impede [parent’s] appeal . . . and the

court of appeals should consider the issues raised in [parent’s] statement of points as if it had

been timely filed”); J.O.A., 283 S.W.3d at 339–40, 347 (concluding that due process required

that parents be allowed to appeal issue of ineffective assistance of counsel despite failure of

counsel to timely file statement of points). We conclude that in this case, the fifteen-day

                                                7
deadline for filing a motion for extension of time should yield to due process and Mother should

be allowed to appeal the trial court’s order terminating her parental rights. See B.G., 317 S.W.3d

at 358; S.K.A., 236 S.W.3d at 892–94 (deeming appellant’s late-filed statement of points timely

when trial court failed to timely appoint appellate counsel and observing that parent “had no trial

counsel to protect his rights pending appointment of appellate counsel”); see also In re D.P.G.,

No. 05-20-00652-CV, 2021 WL 2472717, at *1–3 (Tex. App.—Dallas June 17, 2021, no pet.)

(mem. op.) (concluding in similar case involving failure of trial court to timely notify appellate

counsel of appointment that deadline for filing notice of appeal and motion for extension of time

should be excused in that case). Accordingly, we grant Mother’s motion for extension of time to

file her notice of appeal.


Anders

                Upon receiving an Anders brief, we must conduct a full examination of the record

to determine whether the appeal is wholly frivolous. See Penson v. Ohio, 488 U.S. 75, 80

(1988); Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex.

App.—Austin 2005, pet. denied). After reviewing the record and the Anders brief submitted on

Mother’s behalf, we have identified at least one issue that might arguably support an appeal,

specifically the possible denial of Mother’s right to counsel during the proceedings below.

                Section 107.013 of the Texas Family Code grants indigent parents the right to

appointed counsel in Department-initiated termination proceedings.             Tex. Fam. Code

§ 107.013(a). Moreover, “if a parent is not represented by an attorney at the parent’s first

appearance in court, the court shall inform the parent of: (1) the right to be represented by an

attorney; and (2) if the parent is indigent and appears in opposition to the suit, the right to an


                                                8
attorney ad litem appointed by the court.” Id. § 107.013(a-1). This requirement applies not only

at a parent’s initial court appearance, but also “[b]efore commencement of the full adversary

hearing,” id. § 262.201(c), and “[a]t the status hearing and at each permanency hearing held after

the date the court renders a temporary order appointing the department as temporary managing

conservator of a child,” id. § 263.0061(a). Arguably, a parent should also be admonished of her

right to counsel before the commencement of trial on the merits, a critical stage of the

termination proceedings at which indigent parents are entitled to court-appointed counsel. See

id. §§ 107.0131(a) (listing duties of appointed counsel in termination proceedings, including

ensuring that parent has “competent representation at . . . the trial on the merits”); In re A.J.,

559 S.W.3d 713, 721–22 (Tex. App.—Tyler 2018, no pet.) (concluding that failure of trial court

to admonish parent of his right to counsel or timely appoint counsel before trial deprived parent

of due process). Repeatedly admonishing a parent of her right to counsel is important because



       Parents face a complex and nuanced family-law system that is challenging to
       navigate without the guidance of counsel. Considering the importance of the
       fundamental rights at issue, the Legislature has adopted important safeguards in
       sections 107.013 and 263.0061 to help ensure parents will not be deprived of their
       parental rights without due process of law. While the trial court cannot force
       parents to retain counsel or follow the procedures required for establishing
       indigency, the statutory framework mandates that courts repeatedly inform
       unrepresented parents about their statutory rights so they will have an adequate
       opportunity to understand and invoke those rights.


In re B.C., 592 S.W.3d 133, 137 (Tex. 2019).

               On the record before us, it appears that Mother was admonished of her right to

counsel at the May 26, 2021 initial adversary hearing and at the August 30, 2021 status hearing

but not at any point after that, including before the start of trial on April 13, 2022, or before the



                                                 9
continuation and conclusion of trial on June 29, 2022. 1 Mother, who the trial court apparently

determined to be indigent and entitled to counsel at least for purposes of appeal, thus “remained

unrepresented at trial and her relationship with her child was permanently severed.” See id. We

conclude that Mother’s lack of legal representation in the proceedings below is a non-frivolous

issue that should be argued on appeal.



       1  Although we do not have a record of the pretrial hearings, in the trial court’s docket
sheet entry summarizing the initial adversary hearing on May 26, 2021, the trial court wrote,


       The Court advised the Respondent Mother and the Respondent Alleged Father of
       their right to retain legal counsel and advised the Respondent Mother of her right
       to request court-appointed legal counsel if she were opposed to the relief
       requested by the Department and if she could establish indigence. The
       Respondents did not oppose the relief requested and they did not request time to
       retain counsel or request court-appointed counsel.


Then, following a status hearing held on August 30, 2021, the trial court wrote,


       The Court again advised the Respondent Mother of her right to retain counsel and
       of her right, if she were opposed to the relief sought by the Department and if she
       could establish indigence, of her right to request court-appointed counsel and the
       procedure to do so. The Respondent Mother made no request for counsel at
       the hearing.


Finally, following the initial permanency hearing on November 9, 2021, at which Mother did not
appear, the trial court wrote,


       The Court took judicial notice of the Court’s file to the extent it reflected that the
       Court had previously advised the Respondent Mother of her right to retain counsel
       and of her right, if she were opposed to the relief sought by the Department and if
       she could establish indigence, of her right to request court-appointed counsel and
       the procedure to do so. The Respondent Mother has made no request for counsel
       to the Court and no attorney purporting to represent her has entered an appearance
       in the case on her behalf.


                                                10
               Because an Anders brief has been filed, we may not address the merits of any

arguable ground for appeal until the issue has been briefed by new counsel. See Bledsoe v. State,

178 S.W.3d 824, 827 (Tex. Crim. App. 2005). Accordingly, the appeal is abated. The trial court

is instructed to appoint substitute counsel to file a brief addressing the above issue, along with

any other issue that counsel deems meritorious. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991). Present counsel’s motion to withdraw is granted. See id. A copy of the order

appointing substitute counsel shall be forwarded to this Court no later than November 8, 2022.

Substitute counsel’s brief will be due twenty days after the date of appointment.



Before Chief Justice Byrne, Justices Triana and Smith

Abated and Remanded

Filed: October 19, 2022




                                                11